Citation Nr: 1761042	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), prior to July 13, 2015 and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 13, 2015. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1972 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for a disability rating in excess of 50 percent for PTSD. 

In a February 2017 rating decision the RO increased the Veteran's disability rating for PTSD from 50 percent to 70 percent, effective July 13, 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for this disability.  As he is presumed to be seeking the maximum possible evaluation and has not indicated satisfaction with the increased rating, the issue remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The February 2017 rating decision also granted the Veteran's claim of entitlement to TDIU. The effective date assigned for the Veteran's grant of TDIU was also July 13, 2015. The Board notes that the RO characterized the grant of entitlement to TDIU effective July 13, 2015 as a grant of full benefits, however by virtue of Rice v. Shinseki, the TDIU claim was part and parcel of the Veteran's increased rating claim for his service-connected PTSD which has been pending.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009). Moreover, evidence of record and argument presented by the Veteran and his representative has raised the issue of whether entitlement to TDIU is warranted prior to the date the Veteran met the scheduler criteria on July 13, 2015. Therefore, the issue of entitlement to TDIU for the period prior to July 13, 2015 is also on appeal.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in July 2017.  A copy of the hearing transcript has been associated with the record. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's acquired psychiatric disorder to include PTSD has most closely approximated social and occupational impairment with deficiencies in most areas.

2. The evidence shows that the Veteran's service-connected acquired psychiatric disorder rendered him unable to secure and follow a substantially gainful occupation for the entirety of the appeal period. 

CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, for an acquired psychiatric disorder to include PTSD are met for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

2. The criteria for TDIU have been met for the entirety of the appeal period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for an Acquired Psychiatric Disorder

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

The Veteran is currently rated at 50 percent for an acquired psychiatric disorder to include PTSD under Diagnostic Code (DC) 9411.

Under DC 9411, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
See DC 9411.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Turning to the evidence, the Veteran's VA treatment records reveal complaints of persistent anxiety, panic attacks, depressed mood, irritability, chronic sleep impairment, including nightmares, hypervigilance, difficulty concentrating, memory and cognitive issues, and passive suicidal ideation.  See VA Treatment Records.

At his December 2012 VA examination, he endorsed decreased pace and concentration at work due to anxiety, more frequent alcohol use, anxiety, panic attacks, depressed mood, chronic sleep impairment, memory and cognitive issues, difficulty adapting to stressful situations, and suicidal ideation.  See December 2012 VA Examination.  This examination was the basis for the continuance of the 50 percent evaluation for the Veteran's acquired psychiatric disorder.  

Following the receipt of the Veteran's notice of disagreement, he was provided another VA examination.  There, he continued to endorse frequent alcohol use, anxiety, depressed mood, irritability chronic sleep impairment, hypervigilance, memory and cognitive issues, and suicidal ideation.  See July 2015 VA Examination.  This examination was the basis for the increase from a 50 percent to a 70 percent evaluation for the Veteran's acquired psychiatric disorder, effective July 13, 2015, the date of the examination.  

As an initial matter, the Board notes that the primary basis of the continuation of the 50 percent disability rating is the December 2012 VA examination; however, in review of the symptoms noted before and after that examination, the Board cannot find any discernible difference in symptomatology described.  The symptoms endorsed in the December 2012 and July 2015 VA examinations and in VA Mental Health treatment records are consistent.  Specifically, the Veteran has reported anxiety, panic attacks, depressed mood, chronic sleep impairment, memory and cognitive issues, difficulty adapting to stressful situations, and overall occupational and social impairment at both examinations.  Therefore, the Board finds that the Veteran's disability rating should be uniform for the entire appeal period.  

The Board further finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Veteran suffers severe impairment to both his social and occupational life because of his symptoms, such as suicidal ideation, depressed mood, anxiety, irritability, sleep disturbances, and difficulty establishing and maintaining effective work and social relationships, and an overall occupational and social impairment with reduced reliability and productivity.  While such symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability.  See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA examination reports are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  While the Veteran reported self-isolation due to his depression and anxiety, there is no evidence of a gross inability to interact with the public.  In fact, the Veteran is has maintained his current marriage and relationships with his children and grandchildren.  He does not exhibit persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Thus, he is not totally socially impaired.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

TDIU 

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability. 38 C.F.R. § 3.340 (2017).  If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 
38 C.F.R. § 4.16 (2017). 

Due to the 70 percent rating for the Veteran's acquired psychiatric disorder granted in this opinion the Veteran meets the schedular requirements for an award of TDIU for the entirety of the appeal period.  
The question that remains before the Board is whether the Veteran's service-connected disability precluded him from obtaining or engaging in substantially gainful employment prior to July 13, 2015. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

Post-service, the Veteran reported working as a truck driver, then as a mechanic for about thirty years.  He stated that he had difficulty working with his bosses and colleagues so he lost several of those positions, finally deciding to work for himself.  See July 2015 VA Examination.  He said that he stopped working entirely in 2013 due to his psychiatric disability, as he could no longer deal with people.  See VA Form 21-8940. 

The record reveals that the Veteran's acquired psychiatric symptoms include anxiety, panic attacks, depressed mood, chronic sleep impairment, memory and cognitive issues, difficulty adapting to stressful situations, and overall occupational and social impairment, and these symptoms have been chronic and present throughout the appeal period.  See VA Treatment Records.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran has been precluded from securing and following substantially gainful employment for the entirety of the appeal period due to the effects of his service-connected acquired psychiatric disability.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 

The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating of 70 percent, but no higher, for an acquired psychiatric disorder to include PTSD is granted.

Entitlement to TDIU for the entirety of the appeal period is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


